DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 , claim 6 and claim 8: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display assembly comprising: a first plate; a second plate disposed adjacent to the first plate; and a display formed into one sheet shape and that comprises: a first region fixed to a first surface of the first plate; a second region fixed to a second surface of the second plate; and a third region as a region between the first region and the second region, wherein the third region is disposed to straddle adjacent end faces of the first plate and the second plate and to be bendable without being fixed to the first surface and the second surface, a sheet-shaped member is disposed on a back surface of the display and includes a plurality of holes disposed in the first region, the second region, and the third region, and the sheet-shaped member is so formed that an opening ratio of the holes in the third region is larger than an opening ratio of the holes in the first region and the second region. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a manufacturing method of a display assembly, comprising: setting a first plate and a second plate on a jig in a state of being adjacent to each other to retain a first surface of the first plate and a second surface of the second plate in an angular posture of less than 180 degrees; and fixing: a first region of a display, formed into one sheet shape, to the first surface; and a second region of the display to the second surface,  a sheet-shaped member is disposed on a back surface of the display and includes a plurality of holes disposed in the first region, the second region, and the third region, the sheet-shaped member is so formed that an opening ratio of the holes in the third region is larger than an opening ratio of the holes in the first region and the second region, and the fixing of the first region and the second region of the display includes fixing the sheet- shaped member disposed on the back surface of the display to the first surface and the second surface, respectively. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a manufacturing method of a portable information device, comprising: fixing a first region of a display, formed into one sheet shape, to a first surface of a first plate, and fixing a second region of the display to a second surface of a second plate adjacent to the first plate, a sheet-shaped member is disposed on a back surface of the display and includes a plurality of holes disposed in the first region, the second region, and the third region, the sheet-shaped member is so formed that an opening ratio of the holes in the third region is larger than an opening ratio of the holes in the first region and the second region, and the fixing of the first region and the second region of the display includes fixing the sheet- shaped member disposed on the back surface of the display to the first surface and the second surface, respectively. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-3 and 5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claim 7, this claim is allowed based on their dependence on the allowable independent claim 6 discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800